Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities: 
Claim 1, “170°at” should be changed to --170° at--.
Claim 6, “the center of the polymer particle” should be changed to --the center of each of the polymer particles--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “about 20 wt% to about 60 wt%”. The term "about" is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the scope of the wt. % range is unclear. The limitation has been examined below as it if read --from 20 to 60 wt. %--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher (US 20130147074) in view of Kato (US 20120121858).
Regarding claim 1, Hielscher discloses a method for preparing polymer particles (Abstract and P0004) comprising the steps of:
dropping a curable composition (3) onto a substrate (4) …to form a plurality of droplets of the curable composition (P0005, 0038-0039, and Fig. 1); and
curing the plurality of droplets to form the polymer particles (solidifying the drops by “polymerisation” or “hardening” to form particles: P0005, 0013, 0045, and Fig. 1; polymerisation” or 
wherein the substrate comprises a plurality of semi-spherical engraved patterns (4 comprises indentations 6 with curved form, complementary to the spherical shape of the drops, and illustrated/suggested as having semi-spherical shape) for the benefit of enhancing fixation/shaping of the particles onto the substrate (P0040-0041, 0051-0053, and Figs. 1-2).

    PNG
    media_image1.png
    529
    851
    media_image1.png
    Greyscale

	Hielscher further discloses to make the particle forming surface (4) “superhydrophobic” especially when using water-based material, to adapt the particle forming surface to contact the drops with a contact angle of between 100 degrees and 180 degrees, and to increase the contact angle for the benefit(s) of enabling formation of droplets with a better spherical shape (P0024-0026 and 0061), but Hielscher fails to explicitly disclose that the substrate (4) has a water contact angle of 150° to 170°at 25°C. 

Thus, Hielscher implicitly discloses or suggests that the substrate (4) has a water contact angle of 150° to 170° at 25°C. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hielscher in view of Kato by adapting the substrate with a water contact angle within the claimed range for the benefit(s) of increasing/optimizing its hydrophobicity, increasing/optimizing the contact angle between the substrate and the drops, and/or enabling formation of droplets with a better spherical shape as suggested/predicted by Hielscher. 
Examiner furthers notes that applicant discloses “hydrophobicity” of the substrate as the element yielding the claimed water contact angle range and used to enable formation of droplets with a better spherical shape (pg. 3, L15-pg. 4, L4 of applicant’s specification). Thus, Hielscher and Applicant implicitly address the same problem in a substantially similar manner. 
Regarding claim 2, Hielscher further discloses/suggests wherein the substrate has a contact angle of 100° to 180°, for instance 170°, with respect to the curable composition, which overlaps/anticipates the claimed range (P0024). See MPEP §§ 2131.03 I-II.
Regarding claim 3, Hielscher further discloses/suggests to make the diameter (d) of each of the plurality of the semi-spherical engraved patterns (6) comparable to the diameter (D) of each of the plurality of droplets and to drop the composition such that not all of the the-semi-spherical engraved patterns (6) are filled by the droplets (P0052 and Figs. 2-3), but it is silent with respect to a specific ratio percentage between these diameters. 
However, a person of having ordinary skill in the art would have known/recognized that the ratio percentage between these diameters impacts filling of the-semi-spherical engraved patterns with the droplets, and therefore, their contact angle between them (e.g. if the ratio is 100%, the contact angle 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hielscher by dropping the curable composition onto the semi-spherical engraved patterns such that a ratio percentage of the diameter of each of the plurality of the-semi-spherical engraved pattern patterns to the diameter of each of the plurality of droplets is between 50% to 90% for the benefit(s) of yield the predictable result(s) of optimizing/increasing the contact angle. See MPEP § 2144. 05 II. 
Regarding claim 6, Hielscher further implicitly discloses/suggests wherein the minor axis passing through the center of each of the polymer particles is 80% to 100% of the major axis passing through the center of each of the polymer particles (the prepared particles are almost sphere-like or have spherical shape: P0024, 0026, and 0059; a person having ordinary skill in the art would understand/recognize that sphere-like/spherical polymer particles intrinsically have a minor axis passing through the center of each of the polymer particles is near 100% of the major axis passing through the center of each of the polymer particles). Examiner furthers notes that applicant discloses that sphere-like polymer particles meet the claimed sphericity (pg. 19-20 of applicant’s specification). Thus, Hielscher further discloses/suggests/obviates this claim.
Regarding claims 7 and 8, Hielscher further discloses that the generated particles can have a diameter from 0.001 µm to 10,000 µm which overlaps with the claimed range (P0041), to make the diameter of the plurality of semi-spherical indentations/patterns comparable to the diameter of the desired particles/droplets (P0052 and 0060), and that is desirable and within one of ordinary skill in the art to optimize the size/diameter of the generated particles by adjusting/controlling the size of the droplets (P0007 and 0011). Thus, Hielscher further suggests/obviates the limitation of these claims. See MPEP §§ 2131.03 I-II.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher (US 20130147074) in view of Kato (US 20120121858) as applied to claim 1 above, and further in view of  Hoshi (JP2012077147A with English machine translation attached). 
Regarding claim 4, Hielscher in view of Kato fails to disclose a ratio percentage of the depth of each of the plurality of semi-spherical engraved patterns to the radius of each of the plurality of the semi-spherical engraved patterns of the substrate is from 30% to 100%.
In an analogous arts, water-repellant substrates comprising a plurality of semi-spherical recesses 12, Hoshi discloses/suggest that ratios in the dimensions of the plurality of semi-spherical cavities affect the water repellency of the substrate (abstract, pg. 3, Figs. 1-3).  
 Thus, person of having ordinary skill in the art would have known/recognized that the ratio percentage of the depth of each of the plurality of the-semi-spherical engraved patterns to the radius of each of the plurality of semi-spherical engraved patterns of the substrate is a modifiable result-effective variable.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Hoshi by adjusting the ratio percentage of the depth of each of the plurality of the-semi-spherical engraved patterns to the radius of each of the plurality of semi-spherical engraved patterns of the substrate within 30-100% for the benefit(s) of yielding the predictable results of increasing/optimizing its water-repellency/hydrophobicity and/or optimizing/increasing the contact angle. See MPEP § 2144. 05 II.
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher (US 20130147074) in view of Kato (US 20120121858) as applied to claim 1 above, and further in view of Leem (US 20140329024).
Regarding claim 5, Hielscher in view of Kato fails to disclose the details of the composition for the polymerizable material (P0013 and 0049).
In the same field of endeavor, method for preparing polymer/spherical particles, Leem discloses to use a curable composition comprising water-soluble ethylenic unsaturated monomers (P0025 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Leem by using Leem’s composition as polymerizable material for the benefit(s) of producing super absorbent polymeric spherical particles. See MPEP §§ 2143 I B, 2143 I C, and 2144.07. 
Regarding claim 9, Leem further discloses/suggests to use a concentration of the water soluble ethylenically unsaturated monomers in the amount of 35-50 wt% of the total weight of the curable composition which anticipates the claimed range for the benefit(s) of  optimizing polymerization time and the reaction conditions (P0056). Thus, the combination further obviates this claim. See MPEP §§ 2131.03 I-II.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher (US 20130147074) in view of Kato (US 20120121858) and Leem (US 20140329024) as applied to claim 5 above, and further in view of Huddleston (US 20160368169). 
Regarding claim 10, Hielscher in view of Kato and Leem fails is silent about adding additives to the curable composition. 
In the same field of endeavor, method for preparing polymer particles, Huddleston discloses the technique of incorporating an antioxidant to polymeric curable compositions for the benefit(s) of enhancing stability of the color and or odor of the particles over time between production and use (P0054 and Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Huddleston by adding an antioxidant to the curable composition for the benefit(s) of enhancing stability of the color and or odor of the particles over time between production and use. See MPEP §§ 2143 I C, 2143 I D, and 2144.07. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Sodd (US 20160121286) discloses a process for forming polymer particles, wherein the particles can be spherical/hemispherical (P0068 and accompanying text of Figures 1, 4, and 7); and
Im (WO 2009128591) discloses a method for patterning hemispherical particles using UV curable polymer solution, wherein the particles have a size of several micrometers to several millimeters (Abstract, pages 6-7, and Figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743